FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10275

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00287-HDM

v.
                                                 MEMORANDUM*
ORLANDO RETES-LOPEZ,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Orlando Retes-Lopez appeals from the district court’s judgment and

challenges the 21-month custodial sentence and three-year term of supervised

release imposed following his guilty-plea conviction for being a deported alien



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
found unlawfully in the United States, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Retes-Lopez contends that the district court procedurally erred by failing to

explain why it imposed a term of supervised release. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1008 (9th Cir. 2010), and

conclude there is none. The record reflects that the district court considered Retes-

Lopez’s argument against the term of supervised release. Moreover, the district

court’s reasons for imposing the term of supervised release are apparent from the

record. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc)

(“[A]dequate explanation in some cases may also be inferred from the PSR or the

record as a whole.”).

      Retes-Lopez also contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.
38, 51 (2007). The within-Guidelines sentence is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Retes-Lopez’s criminal history and the need for deterrence. See Gall,
552 U.S. at 51. Moreover, the district court did not abuse its discretion in imposing

the term of supervised release as an added measure of deterrence and protection.




                                          2                                    16-10275
See U.S.S.G. § 5D1.1 cmt. n.5; United States v. Valdavinos-Torres, 704 F.3d 679,

692-93 (9th Cir. 2012).

      AFFIRMED.




                                        3                                  16-10275